LawebNCE, Judge:
The above-enumerated appeal for a reappraisement involves the proper value for dutiable purposes of certain steel tubing and casing.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe parties hereto that tbe merchandise consists of seamless steel tubing and seamless steel easing, exported from Italy, and that tbe facts and tbe law are similar in all material respects to tbe merchandise tbe subject of United States v. Dalminter, Inc., R. W. Smith, 47 Cust. Ct. 577, A.R.D. 135.
IT IS FURTHER STIPULATED AND AGREED that the record in A.R.D. 135 be incorporated with tbe record in this ease.
IT IS FURTHER STIPULATED AND AGREED that tbe prices at which such or similar imported merchandise was freely offered for sale for consumption in tbe United States, packed ready for delivery, in tbe principal market of tbe United States to all purchasers, at tbe time of exportation of tbe imported merchandise, in tbe usual wholesale quantities and in the ordinary course of trade, were the prices shown on Schedule A hereto attached and made a part hereof less 2 per cent cash discount less 7.60 per cent for general expenses and 7.15 per cent for profit, less ocean freight of $13.50 per metric ton less inland freight of $6.00 per metric ton less duty of 7% per cent plus 4 per cent on casing or 12% per cent plus 4 per cent on tubing.
Upon the agreed facts before the court and following the cited authority, I find and hold that United States value, as that value is defined in section 402(e) of the Tariff Act of 1930 (19 U.S.C., § 1402(e)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the steel tubing and casing in issue and that said value is represented by the prices shown on schedule A, attached to and made a part of this decision, less 2 per centum cash discount, less 7.60 per centum for general expenses and 7.15 per centum for profit, less ocean freight of $13.50 per metric ton, less inland freight of $6 per metric ton, less duty of 7% per centum, plus 4 per centum on casing or 12y2 per centum, plus 4 per centum on tubing.
Judgment will issue accordingly.